Title: From James Madison to Samuel Miller, 24 July 1813
From: Madison, James
To: Miller, Samuel


Revd. Sir
Washington July 24. 1813
I have duly recd. your letter of the 20th. The newspaper of this day will inform you that a Proclamation has issued recommending the 2d. thursday of September to be generally observed as a day of religious solemnity. The delay proceeded from that of Congs. who were expected to lay the foundation for the measure as they did last year. No time was lost after their Resolution reached my hands. I had wished that the same day might have been fixed on as was named in the former instance; but it was calculated that it wd. be too early for notice to the extremities of the U.S.
I thank you Sir for the friendly intimations which make a part of your letter & tender you my esteem & best wishes.
James Madison
